
	
		I
		112th CONGRESS
		1st Session
		H. R. 1616
		IN THE HOUSE OF REPRESENTATIVES
		
			April 15, 2011
			Mr. Holt (for himself
			 and Mr. Grijalva) introduced the
			 following bill; which was referred to the 
			 Committee on Education and the Workforce
		
		A BILL
		To amend the Workforce Investment Act of 1998 to
		  integrate public libraries into State and local workforce investment boards,
		  and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Workforce Investments through Local
			 Libraries Act or the WILL Act.
		2.State workforce
			 investment boardsSection
			 111(b)(1)(C)(v) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2821(b)(1)(C)(v)) is amended by inserting , public libraries,
			 after community colleges.
		3.State
			 planSection 112(b)(8)(A) of
			 the Workforce Investment Act of 1998 (29 U.S.C. 2822(b)(8)(A)) is
			 amended—
			(1)in clause (ix), by
			 striking and at the end; and
			(2)by adding at the
			 end the following:
				
					(xi)employment, training, and literacy services
				carried out by public libraries;
				and
					.
			4.Local workforce
			 investment boardSection
			 117(b)(2)(A)(iv) of the Workforce Investment Act of 1998 (29 U.S.C.
			 2832(b)(2)(A)(iv)) is amended by striking individuals with disabilities
			 and inserting public libraries, individuals with disabilities,
			 and.
		5.Local
			 planSection 118(b)(2) of the
			 Workforce Investment Act of 1998 (29 U.S.C. 2833(b)(2)) is
			 amended—
			(1)by redesignating
			 paragraphs (6) through (10) as paragraphs (7) through (11), respectively;
			 and
			(2)by inserting after
			 paragraph (5) the following:
				
					(6)a description of how the local board will
				coordinate workforce investment activities carried out in the local area with
				employment, training, and literacy services carried out by public
				libraries;
					.
			6.Identification of
			 eligible providers of training servicesSection 121(b)(2)(B) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2842(b)(2)(B)) is
			 amended—
			(1)in clause (iv), by
			 striking and at the end;
			(2)by redesignating
			 clause (v) as clause (vi); and
			(3)by inserting after
			 clause (iv) the following:
				
					(v)employment, training, and literacy services
				carried out by public libraries;
				and
					.
			7.Use of funds for
			 employment and training activitiesSection 134(d)(3)(B)(ii) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2864(d)(3)(B)(ii)) is
			 amended by striking and private nonprofit service providers, and
			 inserting private nonprofit service providers, and other appropriate
			 entities, such as public libraries,.
		8.Demonstration,
			 pilot, multiservice, research, and multistate projectsSection 171(b)(1) of the Workforce
			 Investment Act of 1998 (29 U.S.C. 2916(b)(1)) is
			 amended—
			(1)by redesignating
			 subparagraphs (B) through (H) as subparagraphs (C) through (I), respectively;
			 and
			(2)by inserting after
			 subparagraph (A) the following:
				
					(B)the establishment
				of employment resource centers in public libraries to provide unemployed and
				underemployed individuals access to workforce activities and information
				related to training services and employment opportunities which may
				include—
						(i)resume
				development, job bank Web searches, and workshops on career information;
						(ii)literacy
				services; and
						(iii)acquisition of
				database licenses to improve access to career certification, licensing practice
				tests, and workforce skills
				improvement;
						.
			
